DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 12/04/2019 was reviewed and the listed references were noted.  

Drawings
The 46 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-30 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given during telephone communications with Applicant’s representative, Walter Duft, Esq. (Reg. No. 31,948) on February 22, 2021.  According to this amendment, the numbering of the claims is being corrected and also typographical errors with respect to Claims 4, 14, and 24 (old second 14) are being corrected.  
(i) two different claims are numbered “14”.  This amendment intends to correct the second Claim 14 (which appears after Claim 23) to Claim 24; and
(ii) last line of Claims 4, 14, and 24 (old second 14) should read as “that differ from one another” instead of “that differ from on another”.

These corrections are shown below:

4. (Currently amended)	The method of claim 1, wherein the first region of the article image is transformed differently from the second region of the article image by excluding the first region from an independent x-y scaling operation that is applied to the second region, the independent x-y scaling operation comprising scaling the article image using x-axis and y-axis scaling factors that differ from one another.

14. (Currently amended)	The system of claim 11, wherein the first region of the article image is transformed differently from the second region of the article image by excluding the first region from an independent x-y scaling operation that is applied to the second region, the independent x-y scaling operation comprising scaling the article image using x-axis and y-axis scaling factors that differ from one another.

[[1]]24. (Currently amended)	The computer program product of claim 21, wherein the first region of the article image is transformed differently from the second region of the article image by excluding the first region from an independent x-y scaling operation that is applied to the second region, the independent x-y scaling operation comprising scaling the article image using x-axis and y- axis scaling factors that differ from one another.

Allowable Subject Matter

Claims 1-30 are allowed.  The following is Examiner’s stated reasons for the allowable subject matter: the closest prior art references are as follow:
Consider Claim 1, the closest prior art reference, Saban et al. (US 2014/0226900 - IDS) discloses “a Computerized method for separating an object in a digital image and for performing color change on an object within a digital image” (Abstract).  In doing so, Saban discloses “capturing an image or video from the system; identifying an element from the image or video; selecting the identified element; rendering an original model of the selected element; selecting a new appearance for the selected element; and rendering a new model based on the original model and the selected new appearance for the element.  The processor performs distortion transformation that comprises operation to generate a user experience that simulates the user looking into a traditional reflective mirror.  The distortion transformation may include the steps: obtaining a digital image from the camera; flipping the image about a vertical axis so as to reverse right and left sides of the image; applying a transformation mapping to the image to modify the image such that it appears to mimic a reflection of a mirror; resizing the image to reduce variations caused by changes in the object's distance to the camera; and displaying the image on the monitor after performing the flipping, transformation mapping, and resizing.”(Paragraph [0015]).  However, Saban does not provide a motivation to teach the ordered combination of “automated image processing to identify a first region of the article image representing a shape-sensitive area of the article whose aspect ratio needs to be controlled when the article image is transformed for use in the virtual presentation; transforming the article image to provide a transformed article 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Tran et al. (US 10,282,914).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/
Primary Examiner, Art Unit 2662